Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-17-00071-CV

  THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT SAN ANTONIO,
                             Appellant

                                               v.

                                   Armando HERNANDEZ,
                                          Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-14282
                         Honorable Rosie Alvarado, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED. Appellant
shall bear the costs of appeal.

       SIGNED July 26, 2017.


                                                _________________________________
                                                Irene Rios, Justice